Citation Nr: 0505548	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the residual scar 
of a shrapnel fragment wound to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal arises from an October 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the veteran's claim 
seeking entitlement to a compensable evaluation for the 
residuals of a shrapnel fragment wound to the left leg.  In 
April 2000, the Board of Veterans' Appeals (Board) remanded 
the issue for the purpose of obtaining additional medical 
evidence.  The claim was once again remanded in April 2004, 
and has since been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's residual scar from a shrapnel wound of the 
left leg is well-healed, non-tender, and causes no limitation 
of function of the part affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residual 
scar of a shrapnel wound to the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7805 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran served as an infantryman 
during the Vietnam War.  While stationed in the Republic of 
Vietnam, the veteran was hit with a piece of shrapnel in the 
left leg.  He was treated at a local aid station and returned 
to full active duty.  The veteran's DD 214 reflects that the 
veteran received a Purple Heart Medal for this wound 
sustained in combat.  The veteran was subsequently released 
from active duty in September 1969.  

In January 1982, the veteran was awarded service connection 
for the residuals of a shrapnel wound to the left leg.  The 
examination accomplished prior to the award noted that there 
were no visible scars nor was there any limitation of motion 
of the affected leg.  As a result of that examination, when 
the RO granted service connection, a noncompensable 
evaluation was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7805 
(1981).  

In August 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, asking that a compensable 
evaluation be assigned for the residuals of a shrapnel wound 
to the left leg.  The RO reviewed the veteran's available 
treatment records and concluded that the medical evidence did 
not support a change in the disability rating.  Thus, in 
October 1997, the RO issued a rating decision that denied the 
veteran's claim.  The veteran was notified of this decision 
and he has appealed to the Board for review.  

The veteran testified before an RO Hearing Officer in 
September 1998.  A review of the transcript of that hearing 
indicates that the veteran did not provide any testimony with 
respect to the issue of an increased evaluation for the 
residuals of a shrapnel wound to the left leg.  

In June 2000, the veteran underwent a VA examination of his 
left leg in order to determine the extent and nature of the 
residuals of the shrapnel wound to the leg.  Before the 
examination, when asked, the veteran stated that he has no 
significant pain secondary to the shrapnel wound.  When 
examined, the examiner found the following:

The shrapnel wound measures approximately 
1 cm x 1 cm.  It is well-healed.  There 
is no atrophic scar.  There is no 
evidence of palpable fragment.  There is 
no evidence of ulceration.  There is no 
evidence of functional impairment in the 
left lower extremity.  The patient has a 
normal gait without a foot drop. . . . 

The examiner opined that the veteran had no significant 
residuals resulting from the shrapnel wound to the distal 
left thigh.  The examiner further stated that any complaints 
made during the examination were related to other 
disabilities and disorders, and not related to shrapnel wound 
injury.

A VA scar examination was also performed in June 2000.  The 
examiner examined the veteran's left thigh.  During that 
examination, the examiner noted that the scar was smaller 
than previously reported - it was only 0.6 cm x 0.3 cm, and 
was oval in shape.  The examiner found that there was no 
tenderness to palpation of the scar nor was there adherence.  
The texture of the scar was noted to be smooth and there was 
no ulceration or breakdown of the skin.  Slight depression 
was reported along with minimal underlying tissue loss.  
However, inflation, edema, or keloid formation was not found.  
The color of the scar was slightly hypopigmented but it was 
determined by the examiner not to be disfiguring.  The 
examiner further noted that there was  pain and tenderness 
associated with the scar.  

Another examination was performed in July 2004.  In that 
examination, the examiner reported the scar was located on 
the left anterior shin below the left knee.  The doctor 
stated the scar measured approximately 6.0 cm x 0.6 cm.  The 
examiner further reported:

	. . . There is no pain or adherence 
to underlying tissue over the scar.  The 
texture of the scar is mildly atrophic.  
There is no evidence of ulceration or 
breakdown of the skin.  There is mild 
depression over the scar.  The scar 
appears superficial, there is no evidence 
of any soft tissue loss or damage.  There 
is no inflammation, edema or keloid 
formation.  The scar color is 
hypopigmented.  There is no evidence of 
enduration, inflexibility o[f] the skin 
around the scar.  There is no limitation 
of motion or function caused by the scar.

DIAGNOSIS:  More likely than not the scar 
on the left anterior shin there is no 
evidence of instability, pain or limited 
leg function secondary to the scar.

In all three instances, the examiners stated that they had 
reviewed the claims folder prior to the examination.  

During the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law in November 2000.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
a compensable evaluation for residual scar of a shrapnel 
wound to the left leg, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Information was 
also provided via the various Remands by the Board.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his residual shrapnel wound scar residuals was more 
disabling than rated during the course of his appeal.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in February 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA and also various other 
private medical doctors.  The veteran provided the requisite 
information and those documents were obtained, and now 
included in the veteran's claim folder.  The Board notes that 
those records do not contain complaints of or treatment for 
the residuals of a shrapnel wound to the left leg.  The 
veteran was also provided the opportunity to testify before 
the Board and the RO in support of his claim.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinions with respect to his Vietnam War injury 
and the VA has obtained all known documents and information 
that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity of 
the residual shrapnel wound scar.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to a compensable evaluation for the residuals of 
a shrapnel wound to the left leg.  The veteran was further 
told that he should send to the RO information describing 
additional evidence or the evidence itself.  The notice was 
provided before the RO's most recent transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC and 
SSOCs, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
various letters satisfy the VCAA content-complying notice.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the issue 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  The Board also notes that during the 
course of this long appeal, the rating criteria used to 
evaluation scars has changed.  The veteran was informed of 
that change via a letter from the RO in March 2003.  Thus, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to this issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As noted, this disability has been rated pursuant to the 
rating criteria found at Diagnostic Code 7805.  38 C.F.R. 
Part 4 (2001) and (2004).  During the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities was 
amended.  By regulatory amendment, effective July 31, 2002, 
changes were made to the schedular criteria for evaluating 
skin disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
See 67 Fed. Reg. 49596- 49599 (2002).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

The veteran's shrapnel wound residual to the left leg is 
currently rated as noncompensable.  Under the regulations in 
effect prior to July 31, 2002, disfiguring scars of the head, 
face or neck warrant a noncompensable evaluation if the 
disfigurement is slight or a 10 percent evaluation if the 
disfigurement is moderate.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001).  Superficial scars warrant a 10 percent 
evaluation if they are poorly nourished and subject to 
repeated ulceration or if they are tender and painful on 
objective demonstration.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

As the Board has noted, the service medical records are 
negative for an exact location of the shrapnel wound to the 
left leg.  The post-service medical records are as equally 
vague.  The 1981 medical examination that led to the veteran 
being assigned service connection for the residuals does not 
place the location or locations of the scars.  The 
examination performed in 2000 placed a scar on the left thigh 
and the 2004 examination reported that the scar was below the 
left knee, on the shin.  

Regardless of location of the scar, the evidence fails to 
show any of the scars meet the criteria necessary for the 
assignment of a compensable evaluation.  There is no 
documented pattern of repeated medical visits for treatment 
of the scars.  Neither scar of the thigh or shin is 
disfiguring, tender, or painful.  There is no indication from 
the record that there is any type of limitation of motion, 
ulceration, exudation, or limitation of function.  
Additionally, both scars have been noted to be well healed, 
not tender, and adhesions as a result of either scar have not 
been reported.  Again, there is no limitation of function of 
the leg attributable to either scar.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation for this disability under either the old or new 
rating criteria.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected shrapnel wound residuals as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.




ORDER

A compensable evaluation for the residual scar of a shrapnel 
fragment wound to the left leg is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


